         Case 2:19-cv-00711-CJB Document 12 Filed 04/24/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


KATHLEEN DEACON                                 *
                                                            CIVIL ACTION
VERSUS                                          *
                                                            No. 19-711
BP EXPLORATION &                                *
PRODUCTION, INC., ET AL.                                    SECTION J(2)
                                                *
Related to:    12-968 BELO
               in MDL 10-2179                   *


                                           ORDER

       Before the Court is a Report and Recommendation from the Magistrate Judge

(Rec. Doc. 9), Plaintiff’s objection (Rec. Doc. 10), and BP’s response (Rec. Doc. 11).

The Magistrate Judge recommends that Plaintiff’s BELO complaint be dismissed

with prejudice because it was not filed within six months of being notified by the

Claims Administrator of BP’s election not to mediate, as required under the Medical

Benefits Class Action Settlement Agreement § VIII(G)(1)(b). After considering

Plaintiff’s objections de novo,1 the Court hereby approves the Report and

Recommendation and adopts it as its opinion in this matter. Accordingly,

       IT IS ORDERED that BP’ Motion to Dismiss (Rec. Doc. 4) is GRANTED and

plaintiff=s complaint is hereby DISMISSED WITH PREJUDICE.




1
  See Fed. R. Civ. P. 72(b)(3). BP contends that the standard of review is clearly erroneous, as
opposed to de novo, when the objector merely re-urges the same legal arguments presented to the
Magistrate Judge, as Plaintiff has done here. Because the outcome would be the same regardless of
which standard is applied, the Court does not address this argument and simply applies the
standard most favorable to the Plaintiff in this instance, de novo.
  Case 2:19-cv-00711-CJB Document 12 Filed 04/24/19 Page 2 of 2



New Orleans, Louisiana, this 24th day of April, 2019.



                                      _________________________________
                                         United States District Judge




                                  2
